Citation Nr: 0306885	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected ear and headache disorders.

(The issue of entitlement to an increased rating for otitis 
media with tympanoplasty and bilateral hearing loss and will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appealed to the Board.  In December 2001, the 
veteran testified before the undersigned in Washington, D.C.

The Board is not, at this time, considering the claim of 
entitlement to an increased rating for otitis media with 
tympanoplasty and bilateral hearing loss on the merits.  
Rather, the Board is undertaking additional development on 
that issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.


FINDING OF FACT

The veteran has chronic dysthymia with current major 
depression superimposed on the dysthymia which is related to 
his service-connected headache disorder, tinnitus, and otitis 
media with bilateral hearing loss.


CONCLUSION OF LAW

Chronic dysthymia with current major depression superimposed 
on the dysthymia is proximately due to or the result of the 
veteran's service-connected headache disorder, tinnitus, and 
otitis media with bilateral hearing loss.  38 C.F.R. § 
3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, VA has 
complied with VCAA.  Moreover, the Board is granting the 
veteran's claim of service connection for depression on a 
secondary basis; thus, and deficiencies with regard to VCAA 
would be harmless and nonprejudicial.  


Background

The record reflects that the veteran has been diagnosed as 
having depression since at least 1983.  The record also 
establishes that the veteran has a myriad of medical 
problems.  In particular, he has a headache disorder, 
tinnitus, and otitis media with tympanoplasty and bilateral 
hearing loss.  All of these disabilities are service-
connected.  

In June 1999, the veteran was afforded a VA psychiatric 
examination which confirmed that he has a major depressive 
disorder.  The examiner stated that it was unclear if the 
veteran's depression was related to his other medical 
problems.  

In order to resolve whether the veteran's current depression 
is related to his service-connected disabilities, the veteran 
was afforded a VA examination in August 2002.  Following a 
review of the veteran's history and after conducting a mental 
status examination, the examiner concluded that the veteran 
had double depression: chronic dysthymia with current major 
depression superimposed on the dysthymia.  The examiner 
opined that the veteran's depression was the result of 
stressors in his life to include headaches, tinnitus, and 
otitis media.  In a January 2003 addendum, the examiner 
clarified that the veteran's depression was in fact related 
to his headaches, tinnitus, and otitis media.  She indicated 
that when the veteran has any kind of a stressor, he is not 
able to handle it and decompensates.  These stressors include 
his headache and ear disorders.  He becomes overwhelmed by 
the otitis media and the headaches and cannot function.  


Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In written correspondence, during his examinations, and 
during his personal hearing, the veteran indicated that he 
has depression which is related to his service-connected 
headache and ear disorders.  He maintains that his service-
connected headache and ear disorders have resulted in chronic 
symptoms which are difficult for him to handle.  The Board 
notes that the veteran is competent to state that the 
symptoms from his service-connected headache and ear 
disorders have made him feel overwhelmed and depressed.  
However, the veteran is not qualified to make medical 
conclusions, therefore, his statements regarding such are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the analysis is limited to secondary service 
connection which the Board finds is warranted. 

The RO denied service connection because it was concluded 
that there was no link between the post-service diagnosis of 
depression and the veteran's service-connected disabilities: 
headache disorder, tinnitus, and otitis media with 
tympanoplasty and bilateral hearing loss.  However, since the 
appeal was transferred to the Board, the veteran has 
undergone an additional examination by VA.  As noted, 
following an August 2002 psychiatric examination, the 
examiner concluded in the examination report and in an 
addendum that the veteran's current diagnosis of chronic 
dysthymia with current major depression superimposed on the 
dysthymia was related to the aforementioned service-connected 
diseases.  

In this case there are a service-connected diseases: headache 
disorder, tinnitus, and otitis media with tympanoplasty and 
bilateral hearing loss.  The next issue is whether there is 
disability that is due to the service-connected diseases.  
The examiner has established that there is a current 
diagnosis of chronic dysthymia with current major depression 
superimposed on the dysthymia, and that this diagnosis is 
related to the service-connected diseases.  Based on the 
record, therefore, there is disability that is proximately 
due to or the result of a service-connected disease or 
injury.  

In light of the foregoing, the Board finds that secondary 
service connection is warranted for chronic dysthymia with 
current major depression superimposed on the dysthymia.


ORDER

Service connection for chronic dysthymia with current major 
depression superimposed on the dysthymia, is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

